Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on 02/06/2021 regarding the application 14/231,498 filed on 03/31/2014.
Claims 1, 5, and 8 have been amended. Claims 2-3, 6 and 9-10 are have been cancelled. Claims 1, 4, 5, 7, 8, and 11 are currently pending for consideration.

Response to Amendment and Remark
The applicant’s amendments and remarks have been fully and carefully considered, with Examiner’s response set forth below.
Applicant remarks that “Response to Claim Objection“ with “… Applicants amended the terms “so that” and “so as to” in claims 1, 5 and 8 into “and” to overcome any alleged unclarity issue and intended use problem…”
The examiner reviews and agrees to withdraw the objection.
Applicant remarks that “Claim Rejection under 35 U.S.C §103“ with “… Claim 1[, 5, and 8] has been amended as recite a remote controlling device comprising: … The combination of cited art of Habarakada and Seo do not teach or suggest, for example, ’acquiring URL information of the video;’ ‘transmitting the URL information of the video’, ‘the remote controlled device starts loading the video from the service terminal based on the URL information before the remote controlling device completes loading of the webpage from the service terminal,’ and ‘wherein after completing the loading of the webpage into the remote controlling device, the program code causes the processor to perform steps of: transmitting the specific event and the play progress of the video to the remote controlled device and realize a synchronous play between the remote controlling device and the remote controlled device based on the play progress’ as recited in claim 1[, 5, and 8]… ”
Applicant's remarks with respect to amended independent claims 1, 5 and 8 have been fully considered, however, because the amendments to the claims changed the scope, the following new ground of rejection is presented.

Claim Objections
Claim 1 is objected to because of the following informalities: the amended term “load the from a service terminal” is a typo with the strike-out.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Habarakada et al. (US 20120204093 A1, “Habarakada”) in view of Yuan et al. (CN100583996C, “Yuan”) and further in view of Mujkic et al. (20100115408 A1, “Mujkic).
As to claim 1, Habarakada discloses a remote controlling device comprising: 
a memory having program code stored therein; (Habarakada discloses [0063] remote paring service with a personal device (e.g. smartphone) includes the Storage stores computer readable instructions to implement an operating system, an application program (i.e. program code), and the like).
a processor disposed in communication with the memory for carrying-out instructions in accordance with the stored program code, wherein the program code, when executed by the processor, causes the processor to perform: (Habarakada discloses [Claim 14] a system for sending web-based content to a local device using a personal device, comprising: a computer-based processor configured to process data… a scripting language library component (i.e. stored program code in the memory) configured to be incorporated in a web-based document and comprising web-based document controls associated with a remote pairing service).
finding and associating a remote controlled device with the remote controlling device: (Habarakada discloses [0021] the user has pre-registered their local devices (.e.g., TV) with a remote device (e.g., smartphone) pairing service or the local device automatically register upon powering up, such as comprised on a remote server connected to the Internet. The local device (i.e. a remote controlled device) is discoverable (i.e. finding) for displaying web-based 
starting to load a webpage desired to be viewed; (Habarakada discloses [0006] for sending (i.e. loading) web-based content (i.e. webpage) to a local device (e.g., TV) using a personal device (e.g., smartphone), a document element can be dynamically generated when a web-based document, that comprises desired web-based content, is opened on the personal device).
wherein before completing the loading of the webpage into the remote controlling device, the program code causes the processor to perform steps of: (Habarakada discloses [0032-0034, 0039] some desired content are added to the web-page by the page developer, where the desired content comprises video (e.g., HTML5 video), audio, images, or some streaming multimedia video… that a user may send to their local device, such as living room TV (i.e. controlling device)... the scripting language library (e.g., pairingservice.js) and a customer element “pairingservie:send2local” added to the web-based document comprises an attribute that identifies a URI for the content… the customer element comprises an iframe that is dynamically generated in the web-based document with a link to a domain different than that of the webpage hosting the iframe to be loaded into the iframe sequentially before completing the loading webpage document).
detecting a video identification in the webpage desired to be viewed, the video identification indicating that a video is to be displayed in the webpage; (Habarakada discloses [0047, 0032, 0034] allows a user to view web-based content, found on the user's personal device (smartphone or laptop), on a user's local device, such as a television in their home… identify web-based content by browsing the Internet and identifying content (i.e. detecting video identification) desired for viewing on their local device, such as a video on a video sharing website… select the desired content using a simple gesture (e.g., selecting a button) (i.e. desired to be viewed) to send the web-based content to a desired local device (e.g., 
 	acquiring URL information of the video; and (Habarakada discloses [0022] navigating the web-based content (i.e. webpage) on the remote content server, e.g., a website showing videos which comprises markup code that is loaded from the remote device pairing service with the content in an iframe acquiring a universal resource identifier (URI) (i.e. URL) in the remote device pairing service).
transmitting the URL information of the video to the remote controlled device to control the remote controlled device to load the  from a service terminal; (Habarakada discloses [0027, 0042] the transmitted document element (e.g., video) comprises a source with a link from a URI (i.e. URL) served by the remote pairing service to help create the communication channel between the personal device (e.g., and web-based content) and the local device (e.g., TV) (i.e. remote controlled device), by providing locator information for the local device to a remote content provider (i.e. service terminal) of the web-based content. When the user activates the UI the web-based content can be sent (i.e. transmit) a URI of the document element (e.g., video) to the local device (e.g., TV) over the communication channel that was facilitated the sending and/or transfer by the remote pairing service… the remote pairing service provides a cross-domain communication channel between the iframe and the local browser, and matched with one or more registered local devices associated with the identified personal device navigating the webpage comprising the content).
However, Habarakada may not explicitly disclose all the aspects of the wherein the remote controlled device starts loading the video from the service terminal based on the URL information before the remote controlling device completes loading of the webpage from the service terminal, and
wherein after completing the loading of the webpage into the remote controlling device, the program code causes the processor to perform steps of:
 Habarakada discloses [0022-0023] comprising markup code that is loaded from the remote device pairing service with e.g., content in an iframe loaded from a universal resource identifier (URI)... to be played on the local device (e.g., TV) (i.e. remote controlled device) can be transferred to the identified local device with a communication channel to the remote content server (i.e. service terminal) to facilitate the sending and/or transfer of the video to the local device independently from remote controlling device.
However, Yuan further discloses wherein the remote controlled device starts loading the video from the service terminal based on the URL information before the remote controlling device completes loading of the webpage from the service terminal, and (Yuan discloses [0006] a user loads a script code through a client browser to load a webpage with a play area and call the player on the webpage to play the video content provided by the server and corresponding to the video link (i.e. URL) requested by the user… the prior art video switching method immediately calls (i.e. starts loading) the function of switching the video and switches the video content played in the playback area to the video content… for example, by calling the function loadVideo () For the new URL of the playback page, refresh the playback page by executing the code so that the refreshed playback content… of the page (webpage) that is re-requested from the server (i.e. service terminal) and after switching is played (i.e. before the webpage completes loading)).
Yuan discloses wherein after completing the loading of the webpage into the remote controlling device, the program code causes the processor to perform steps of: (Yuan discloses [0006] In the prior art, the user can through client end browser loads the script 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Habarakada and Yuan disclosing a remote control device plays video content with webpage, and, when Yuan’s loading video with the URL link from the server before the remote controlling device completes refreshing the webpage was combined with Habarakada’s the local device can be paired with the personal device by the remote pairing service and transmitting details related to the video, the claimed limitation on thewherein the remote controlled device starts loading the video from the service terminal based on the URL information before the remote controlling device completes loading of the webpage from the service terminal, and
wherein after completing the loading of the webpage into the remote controlling device, the program code causes the processor to perform steps of would be obvious. The motivation to combine Habarakada and Yuan is to provide a remote control device for switching video playback content in a webpage easily and effectively. (See Yuan [0002]).
However, Habarakada in view of Yuan may not explicitly disclose all the aspects of the acquiring a specific event, wherein the specific event is associated with a play progress of the video; and 
transmitting the specific event and the play progress of the video to the remote controlled device and realize a synchronous play between the remote controlling device and the remote controlled device based on the play progress.
Mujkic discloses acquiring a specific event, wherein the specific event is associated with a play progress of the video; and (Mujkic discloses [Abstract] a graphical user interface for a media manager application, operable to access the stored media file index… one activation touch event (i.e. specific event) is detected on the touch screen display… within the graphical user interface, and at least one media file is identified for download from the 
The examiner notes that the [0035] of the specification recites “the information on the specific object associated with the load completion event refers to the play progress information and the URL information”. The play progress object is the load complete event object and the Mujkic’s “downloaded media with complete indicator within the graphical user interface” is the play progress event object.
Mujkic discloses transmitting the specific event and the play progress of the video to the remote controlled device and realize a synchronous play between the remote controlling device and the remote controlled device based on the play progress. (Mujkic discloses [0055, 0028] FIGS. 12a-12d shows downloading media with attributes categories displayed in media manager application with banner indicates the “Media Sync” event is active, , and that the remote computing device to which the portable electronic device is being synchronized… data communication between the portable device and another computing device for data transfer (i.e. transmitting)… the bracketed counts with complete indicator (i.e. play progress) that the media content is synchronized between the portable electronic device and the remote computing device).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Habarakada in view of Yuan and Mujkic disclosing downloading the play media, and, when Mujkic’s media files are identified for download with indicator and synchronizing from the remote computing device was combined with Habarakada in view of Yuan’s the local device is paired with the personal device by the remote pairing service and transmitting details related to the video, the claimed limitation on theacquiring a specific event, wherein the specific event is associated with a play progress of the video; and 
transmitting the specific event and the play progress of the video to the remote controlled device and realize a synchronous play between the remote controlling device and the remote controlled device based on the play progress would be obvious. The motivation to combine Habarakada in view of Yuan and Mujkic is to provide a portable electronic device including a touch screen display to manage media downloading user friendly and effectively. (See Mujkic [0001]).
As to claim 4, Habarakada in view of Yuan and Mujkic discloses the device of claim 1, wherein the specific event is one of an automatic triggered play event at time of completion of loading, an automatic triggered full screen play event at time of completion of loading, a play event, a full screen play event, a pause event and a changing play position event. (Habarakada discloses [0026-0028] a user interactive element can be rendered on the webpage displayed (i.e. completion of loading) on the user's personal device that provides for sending the web-based content to the local device (e.g., TV)… the user activates the interactive element, such as by selecting or clicking on it (i.e. specific event), which triggers the web-based content to be sent to the TV… the remote pairing service can create the communication channel between the personal device (e.g., and web-based content thereon) and the local device, by providing locator information (URI) for the local device to a remote content provider of the web-based content. In this way, when the user activates the UI the web-based content can be sent to the local device over the communication channel that was facilitated by the remote pairing service to display… browse the internet and identify content to display on a larger full screen… the user can click a button that says "send to TV," and the desired web-based content will be displayed (i.e. automatic triggered play) on a TV of the user's choosing).
Regarding claims 5 and 8, and 7 and 11, these claims recite the apparatus and processing method performed by the device of the claims 1, and 4, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/JENQ-KANG CHU/Examiner, Art Unit 2176       

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176